Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	For the sake of compact prosecution the examiner and applicants’ representative, Dr. Cara Mosley discussed proposed amendments on 8/2/2021. In light of the following examiner’s amendment and filing of the terminal disclaimers the rejections cited in pre interview office action is withdrawn. Claims 1-20 have been cancelled. With the following examiner’s amendment claims 24 and 29 will be cancelled. Claims 21-23, 25-28, 30-35 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Dr. Cara Mosley on 8/3/3021. 
The application has been amended as follows: 
1. DELETE claims 24 and 29.



2. REPLACE Claim 21.
21. A method of improving neurological outcome by reducing the incidence and severity of ischemic deficits in patients with subarachnoid hemorrhage from ruptured intracranial berry aneurysms comprising enterally administering to a patient in need thereof an effective amount of a non-aqueous liquid composition comprising (i) nimodipine as the only active ingredient and (ii) one or more solvents selected from the group consisting of polyethylene glycol, ethanol, isopropanol, butanol, and glycerin, 
wherein the non-aqueous liquid composition (a) has a concentration of at least about 6 mg/mL, (b) comprises less than 1% water by volume, and (c) exhibits about 5% or less nimodipine degradation is observed over a period of at least three months when exposed to 40 °C and 75% relative humidity.

3. In claim 25, in line 1, REPLACE “24” with “21” (to correct claim dependency).
4. In claim 26, in line 1, REPLACE “24” with “21” (to correct claim dependency).
5. In claim 27, in line 1, REPLACE “24” with “21” (to correct claim dependency).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are to a method of improving neurological outcome by reducing the incidence and severity of ischemic deficits in patients with subarachnoid hemorrhage from ruptured intracranial berry aneurysms comprising enterally administering to a patient in need thereof an effective amount of a non-aqueous liquid composition comprising (i) nimodipine as the only active ingredient and (ii) one or more solvents 
The closest prior art Nymalize teach a composition comprising nimodipine and polyethylene glycol and its use in the improvement of neurological outcome in patients with subarachnoid hemorrhage. Zhang describes non-aqueous liquid formulations comprising an insoluble medicament (nimodipine as one in the laundry list) and phospholipid. Tamarkin describe stable foamable compositions that contain therapeutic agents, e.g. nimodipine but teaches adding surface active agents and polymeric agents. The references do not teach the claimed composition and with the stability and degradation property as claimed. Applicants’ have demonstrated the stability of the non-aqueous composition comprising nimodipine, solvents, ethanol (0.1-1.0% w/v), PEG and glycerol in Example 1, Tables l-V comparing to the marketed oral nimodipine solution, Nymalize. The instant specification teach that the shelf-life of the instant composition is increased relative to Nymalize (p 21, lines 11-23), and the method of using the instant composition is associated with decreased instances of diarrhea compared to Nymalize (p 24, lines 7-8). Further the declaration provided in the parent application (16/407980, 10/10/2019) demonstrate the solubilization of nimodipine in polyethylene glycol alone and in combination with one or more solvents. The closest prior art do not anticipate or teach the claimed method with the stable nimodipine composition as claimed. Claims 21-23, 25-28, 30-35 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627